Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 6/1/21 has been considered.
Drawings
The drawings filed 4/7/21 are acceptable to the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1).
Re claim 1:  Smithers et al teaches a speaker system (as depicted for example in figures 5 and 11) comprising:
a cabinet with a front face (part of enclosure housing forward aimed speakers);
at least one forward-firing driver supported by the cabinet to project sound along a first
axis that is generally perpendicular to the front face of the cabinet (note in figure 5 there are three forward aimed loudspeaker drivers (506) that project sound in the direction of the arrows shown, which direction is generally perpendicular to the front face) ;
at least one upward-firing driver (see figure 5, elements (504) or figure 11, elements (1104)) supported by the cabinet and arranged above the at least one forward-firing driver to project high frequency (paragraphs [0046, 0067] sound along a second axis that is angularly offset from the first axis at an acute splay angle (paragraphs [0045 and 0080]; and
a controller programmed (paragraph [0039], “computers or processing devices executing software instructions) to:
provide a high frequency component of a top audio channel to the upward-firing
driver. Smithers however des not specifically teach to provide a mid-range frequency component of a front audio channel to the at least one forward-firing driver as set forth. Devergie et al. teaches in a similar environment that forward firing drivers are used to 
Re claim 7:  note the cabinet (502) used in Smithers et al. is a sound bar as set forth 
Claims 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1) as applied to claims 1 and 7 above, and further in view of Brown et al. (US 2020/0084538 A1).
Re claim 3:  The teaching of Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1) is discussed above and incorporated herein.  This combination however does not teach to provide a time delay as set forth in claim 3.  Brown et a. teaches in a similar environment that it is beneficial to provide a time delay as set forth (see discussion in paragraphs [0008, 0063]) to time align audio from the up-firing speaker and the front -firing speaker at a listening position. It would have been obvious to one of ordinary skill in the art to incorporate this teaching of a time delay as taught by Brown et al. into the arrangement of Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1) as applied to predictably time align signals at a listening position.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 8:  The teaching of Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1) is discussed above and incorporated herein.  This combination however does not teach to provide a spay angle between 60-80 degrees.  Brown teaches to include splay angles within that range (specifically 70 degrees, figure 3, paragraph [0054]) to accommodate ceiling height variations that might occur.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this teaching into the arrangement of Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1) as applied to predictably allow for ceiling height variations to be accommodated.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1) as applied to claims 1 and 7 above, and further in view of Freeman (US 2021/0014633 A1).
The teaching of Smithers et al. in view of Devergie et al. is discussed above and incorporated herein.  This combination does not teach to include a low frequency driver that projects sounds generally parallel to the first axis and corresponding control of this driver as set forth in claim 6.  Freeman teaches in a similar environment that speaker drivers (as depicted in figure 1 can include a low frequency driver directing sounds in a similar axis due to locations of the driver depicted in figure 1 along with controlled tuning (see discussion in paragraphs [0043-0044] to enable a wide range of sound frequencies to be reproduced from a sound bar).  It wound have been obvious to one of ordinary skill in the art to incorporate the teaching of Freeman into the arrangement of Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1) as .
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smithers et al. (US 2018/0242077 A1) in view of Devergie et al. (US 2017/0048612 A1)  as applied to claims 1 and 7 above, and further in view of Nichols (U.S. Patent 3,627,948).
Re claim 12: the teaching of Smithers et al. in view of Devergie et al. is discussed above and incorporated herein.  This combination however does not teach to place the speaker arrangements to the left and right portions of a room.  Nichols teaches in a similar environment that home entertainment systems can include speaker arrangements at locations as set forth (see for example fires 1, 5 and 11) which can provide a desired stereo effect.  It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Nichols into the arrangement of Smithers et al. in view of Devergie et al. as applied to predictably provide an arrangement that provides a desired stereo effect.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2020/0014993 A1) in view of Smithers et al. (US 2018/0242077 A1) and Marrs (U.S. Patent 4,450,929).
Re claim 13:  Alexander teaches a speaker system comprising:
a cabinet with a front face (see loudspeakers of figure 1);

a second driver (at least highest mounted element 24) supported by the cabinet and arranged above the first driver to project high frequency sound; and
a third driver (20) supported by the cabinet and arranged below the first driver to project
low frequency sound along a third axis that is generally parallel to the first axis;
a controller (in the form of a crossover network) to:
provide a mid-range frequency component of a front audio channel to the first
driver,
provide a high frequency component of a top audio channel to the second driver
to project as mid-range frequency sound along the second axis, and
provide a low frequency component of the front audio channel to the third
driver.  Alexander however does not teach that the second axis is angularly offset from the first axis at an acute splay angle or that the controller is programmed.  Smithers et al. teaches to angle a high frequency driver at an acute splay angle (paragraphs [0045 and 0080] to provide a good sound coverage at a listening position.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Smithers et al. into the loudspeaker arrangement of Alexander to predictably provide an arrangement with good sound coverage at a listening position.  Therefor the claimed subject matter would have been obvious before the filing of the claimed invention.  Additionally, Marrs teaches to use a program source (30) to control operations of a crossover network to provide appropriate frequency signals to each speaker.  It would have been obvious to one of ordinary skill to include such a feature .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2020/0014993 A1) in view of Smithers et al. (US 2018/0242077 A1) and Marrs (U.S. Patent 4,450,929) as applied to claim 13 above, and further in view of Brown et al. (US 2020/0084538 A1).
Re claim 15:    The teaching of Alexander (US 2020/0014993 A1) in view of Smithers et al. (US 2018/0242077 A1) and Marrs (U.S. Patent 4,450,929) is discussed above and incorporated herein.  This combination however does not teach to provide a time delay as set forth in claim 15.  Brown et al. teaches in a similar environment that it is beneficial to provide a time delay as set forth (see discussion in paragraphs [0008, 0063]) to time align audio from the up-firing speaker and the front -firing speaker at a listening position. It would have been obvious to one of ordinary skill in the art to incorporate this teaching of a time delay as taught by Brown et al. into the arrangement of Alexander (US 2020/0014993 A1) in view of Smithers et al. (US 2018/0242077 A1) and Marrs (U.S. Patent 4,450,929) as applied to predictably time align signals at a listening position.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2020/0014993 A1) in view of Smithers et al. (US 2018/0242077 A1)
Re claim 18: Alexander teaches method for projecting overhead sound from a speaker system comprising:
providing a mid-range frequency component of a front audio channel to a first driver (providing mid-range frequencies to driver (22)) to project sound along a first axis that is generally perpendicular to a front face of a cabinet;
providing a high frequency component of a top audio channel to a second driver to
project as high frequency sound along a second axis (providing high range frequency signals to (24)); and
providing a low frequency component of the front audio channel to a third driver (providing low frequency signals to (20)) to project low frequency sound along a third axis that is generally parallel to the first axis.  Alexander however does not teach that the second axis is angularly offset from the first axis at an acute splay angle.  Smithers et al. teaches to angle a high frequency driver at an acute splay angle (paragraphs [0045 and 0080] to provide a good sound coverage at a listening position.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Smithers et al. into the loudspeaker arrangement of Alexander to predictably provide an arrangement with good sound coverage at a listening position.  Therefor the claimed subject matter would have been obvious before the filing of the claimed invention
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 2020/0014993 A1) in view of Smithers et al. (US 2018/0242077 A1) as applied to claim 18 above, and further in view of Brown et al. (US 2020/0084538 A1).
Re claim 19:  The teaching of Alexander (US 2020/0014993 A1) in view of Smithers et al. (US 2018/0242077 A1) is discussed above and incorporated herein.  This combination however does not teach to provide a time delay as set forth in claim 15.  Brown et al. teaches in a similar environment that it is beneficial to provide a time delay as set forth (see discussion in paragraphs [0008, 0063]) to time align audio from the up-firing speaker and the front -firing speaker at a listening position. It would have been obvious to one of ordinary skill in the art to incorporate this teaching of a time delay as taught by Brown et al. into the arrangement of Alexander (US 2020/0014993 A1) in view of Smithers et al. (US 2018/0242077 A1) as applied to predictably time align signals at a listening position.  Therefor the claimed subject matter would have been obvious before the filing of the invention.
Allowable Subject Matter
Claims 2, 4, 5, 9-11, 14, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed speaker system including in combination the features as provided in claims 1 that additionally uses a program in the controller to filter the top audio channel and the front audio channel below a cut-off frequency of 1KHz and outside a frequency band of 200Hz – 2 kHz respectively as set forth in claim 2 is neither taught by nor an obvious variation of the art of record. Similar claimed features are provided by the arrangement of claim 14/12. The claimed speaker system including in combination the features as provided in claim 1 that additionally equalizes the high frequency 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        3/22/22